[DO NOT PUBLISH]


             IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                                                        FILED
                                               U.S. COURT OF APPEALS
                       ________________________ ELEVENTH CIRCUIT
                                                  OCTOBER 27, 2010
                             No. 10-11093             JOHN LEY
                         Non-Argument Calendar         CLERK
                       ________________________

               D.C. Docket No. 8:07-cr-00471-SDM-AEP-1

UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus


PHILLIP KARL PRESCOTT,

                                                         Defendant-Appellant.

                     __________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                     _________________________

                            (October 27, 2010)

Before BLACK, MARTIN and FAY, Circuit Judges.

PER CURIAM:
      A. Fitzgerald Hall, appointed counsel for Phillip Karl Prescott, has filed a

motion to withdraw from further representation on appeal, supported by a brief

prepared pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct. 1396 (1967).

Our independent review of the entire record reveals that counsel’s assessment of

the relative merit of the appeal is correct. Because independent examination of the

entire record reveals no arguably meritorious issues, counsel’s motion to withdraw

is GRANTED, and Prescott’s convictions and sentences are AFFIRMED.




                                         2